








ARROW FINANCIAL CORPORATION
2008 LONG-TERM INCENTIVE PLAN




Section 1.  Establishment and Purpose

Arrow Financial Corporation (the “Company”) hereby establishes an incentive
compensation plan to be named the Arrow Financial Corporation 2008 Long-Term
Incentive Plan (the “Plan”), for certain employees, directors and other
individuals rendering services to the Company and its subsidiaries.  The purpose
of this Plan is to encourage those individuals who receive awards under the Plan
to acquire and maintain an interest in the common stock of the Company and thus
to have added incentives to work for the success of the Company and its
subsidiaries.

Section 2.  Definitions

Whenever used herein, the following terms shall have the respective meanings set
forth below:

(a)

Award means any grant of Option(s), Restricted Stock or Restricted Stock Unit(s)
under the Plan.

(b)

Award Agreement means a written agreement evidencing an Award under the Plan,
which shall be executed by the Company and the Participant.

(c)

Board means the Board of Directors of the Company.

(d)

Code means the Internal Revenue Code of 1986, as amended and in effect from time
to time.

(e)

Committee means the Compensation Committee of the Board or any subcommittee
thereof or successor committee thereto charged from time to time with the
administration of the Plan, or, in the absence of any such committee or
subcommittee thusly charged, the Board.

(f)

Company means Arrow Financial Corporation, a New York corporation.

(g)

Consultant means any individual other than an Employee or Director who is
rendering consulting or advisory services to the Company or any Subsidiary.

(h)

Date of Grant for any Award granted under the Plan means the date the Committee
or Board votes to approve the grant of the Award at a meeting thereof duly
called and held, or if such approval is effected by a written consent of the
Committee or the Board, the date the last person whose written consent is
required in order to make such written consent effective signs the written
consent.  

(i)

Director means any director of the Company who is not also an employee of the
Company, but shall not include any individual whose title includes the word
“director” but who does not possess all powers possessed by a director as a
matter of law, as would typically be the case, for example, for an honorary,
advisory or emeritus director.

(j)

Disability means permanent and total disability as defined in Section 22(e)(3)
of the Code, as determined by the Committee in good faith upon receipt of and in
reliance on sufficient competent medical advice.

(k)

Employee means any employee (including any officer or director who is also an
employee) of the Company or any Subsidiary.

(l)

Exercise Price of an Option means the purchase price per share of Stock upon
exercise of the Option as specified in the Award Agreement, subject to
adjustment as provided in Section 12.

(m)

Fair Market Value of the Stock as of any particular date means the fair market
price per share of Stock for such date, determined in the manner specified from
time to time by the Committee or the Board, taking into consideration applicable
legal requirements and prevailing regulatory and industry standards.  

(n)

Option means a right granted under this Plan to purchase Stock at the Exercise
Price for a specified period of time and subject to specified conditions; such
an Option may be either an Incentive Stock Option within the meaning of Section
422 of the Code or a so-called Nonqualified Stock Option, not qualifying under
Section 422 of the Code.

(o)

Participant means any Employee, Director or Consultant receiving an Award
granted under the Plan.

(p)

Period of Restriction means the period during which any Restricted Stock or a
Restricted Stock Unit awarded under the Plan is restricted pursuant to Section
10.

(q)

Permitted Transferee means any person to whom an Award has been transferred
pursuant to Section 13(b).

(r)

Restricted Stock means shares of Stock awarded to a Participant under the Plan,
which shares during a specified Period of Restriction are both subject to
certain restrictions on transfer and subject to forfeiture, as specified in
Section 10.

(s)

Restricted Stock Unit means a right to receive a designated number of shares of
Stock at some future date or dates following a Period of Restriction, which
shares during such period are both subject to certain restrictions on transfer
and subject to forfeiture, as specified in Section 10.

(t)

Retirement means, for an Employee, any retirement where the employee is eligible
for normal or early retirement benefits under the terms of the Company’s
principal retirement plan in effect at such time, and, for a Director,
retirement from service as a director on or after the date established in the
bylaws or corporate policies of the Company as the retirement age for such
director.

(u)

Stock means the common stock, par value $1.00 per share, of the Company.

(v)

Subsidiary means a subsidiary corporation of the Company as defined in Section
425 of the Code.

(w)

Taxable Event means an event requiring Federal, state or local tax to be
withheld with respect to an Award granted hereunder, including under usual
circumstances the exercise of a Nonqualified Stock Option, the expiration of a
Period of Restriction with respect to Restricted Stock, the delivery of shares
of Stock subject to a Restricted Stock Unit, or the making by a Participant of
an election under Section 83(b) of the Code with respect to any Award.

(x)

Termination Event means the termination of a Participant’s service with the
Company and its Subsidiaries, including without limitation termination of
service by virtue of the death, Disability or Retirement of the Participant.
 Leaves of absence required by law or otherwise granted by the Company to
Employees and transfers of the employment or service of a Participant within the
Company and its Subsidiaries as a group, or to a successor to the Company or a
Subsidiary incident to a merger or similar business combination involving the
Company or such Subsidiary, shall not constitute a Termination Event.

Section 3.  Administration

The Plan will be administered by the Committee and the Committee’s
interpretations of the provisions of the Plan shall be final and binding.  The
Committee will have sole authority and discretion to determine those Employees
and Consultants who will receive Awards under the Plan, if any, and the number
and type of such Awards and the conditions applicable thereto, and the Board
will have sole authority and discretion to determine those Directors who will
receive Awards under the Plan, if any, and the number and type of such Awards
and the conditions applicable thereto, subject in each case to the terms of the
Plan.  The Committee shall have the authority to designate, from time to time, a
subcommittee consisting of two or more of its members, with authority to make
such determinations with respect to the Plan as the Committee would otherwise be
authorized to make (which subcommittee shall also be referred to as the
“Committee”).  The Committee and the Board also shall have the authority to
delegate to one or more executive officers of the Company such duties and tasks
under the Plan as the Committee or the Board otherwise would be required or
expected to perform, subject to applicable law.  Any determination by the
Committee or Board under the Plan may be made without notice or meeting, and all
actions made or taken by the Committee or Board pursuant to the provisions of
the Plan shall be final and binding and conclusive for all purposes and upon all
persons.

Section 4.  Duration

No Award may be granted under the Plan after the date that is ten (10) years
after the date the Plan is approved by the Board.  The Plan, unless earlier
terminated pursuant to Section 16, will expire upon the forfeiture, cancellation
or vesting (including exercise, if appropriate) of the last Award granted or
that may be granted under the Plan.

Section 5.  Shares Reserved Under the Plan

There is hereby authorized and reserved for issuance under the Plan an aggregate
of 300,000 shares of Stock, which is the maximum number of shares available for
Awards granted under the Plan, subject to adjustment as provided in Section 12.
 Such shares may be authorized and unissued shares or treasury shares.  Upon the
grant of Awards under the Plan, the shares of Stock underlying such Awards will
be deducted from the number of shares available for future Awards under the
Plan, provided that, (i) upon the forfeiture of outstanding Options, Restricted
Stock or Restricted Stock Units prior to the exercise thereof (in the case of
Options) or the vesting thereof (in the case of Restricted Stock or Restricted
Stock Units), the shares underlying such forfeited Awards will be added back to
the number of shares available for future Awards under the Plan, and (ii) in the
event any Options granted under the Plan are exercised and the purchase price
therefore is paid, in whole or in part, by the surrender of shares of Stock to
the Company (including the “deemed” surrender of such shares, in those cases
where actual surrender of shares is waived by the Company under the terms of the
Plan and the Option is permitted to be exercised by a deemed surrender of
shares), there shall be added back to the number of shares available for future
Awards under the Plan the number of shares thus surrendered (or “deemed”
surrendered) not including any shares withheld by the Company upon such exercise
in payment of applicable withholding or other taxes.  Notwithstanding any other
provision of this Plan or any Award granted hereunder, the maximum number of
shares that may be granted in the form of Restricted Stock or Restricted Stock
Units shall be 100,000, subject to adjustment as provided in Section 12.

Section 6.  Participation

In selecting Employees, Directors and/or Consultants to receive Awards under the
Plan and in determining the type and amount of their respective Awards, the
Committee or the Board, as appropriate, shall consider such factors as it deems
pertinent.  The grant of an Award to an Employee, Director or Consultant in any
year shall not obligate the Committee or the Board to grant an Award to any
other Employee, Director or Consultant in such year or to any Employee, Director
or Consultant in any other year.

Section 7.  Types of Awards

The following types of Awards may be granted under the Plan:  (a) Incentive
Stock Options, (b) Nonqualified Stock Options, (c) Restricted Stock, and (d)
Restricted Stock Units, as described below, provided that Incentive Stock
Options may only be granted to those individuals eligible to receive such Awards
under Section 422 of the Code.  Except as specifically limited herein, the
Committee or the Board, as appropriate, shall have complete discretion in
determining the type and number of Awards to be granted to any Participant and
the terms and conditions of such Awards, which terms and conditions need not be
uniform as between or among different Participants.

Section 8.  Incentive Stock Options

(a)

Awards authorized for grant under the Plan include Incentive Stock Options, that
is, “incentive stock options” intended to qualify under Section 422 of the Code,
provided no Incentive Stock Options may be granted to Directors or other persons
not authorized to receive such Awards under the Code.  Such Incentive Stock
Options shall be Options to purchase shares of Stock at an Exercise Price
established by the Committee upon grant, which shall not be less than, but may
be more than, one hundred percent (100%) of the Fair Market Value of the Stock
as of the Date of Grant.  Under no circumstances may the Exercise Price of any
Incentive Stock Option granted under the Plan be less than the Fair Market Value
of the Stock on the Date of Grant.  The aggregate Fair Market Value (determined
as of the Date of Grant) of the Stock underlying any Incentive Stock Option
granted under the Plan to any one Participant (together with all other incentive
stock options previously granted to such Participant under the Plan and under
all other stock option plans of the Company and its Subsidiaries) that are first
exercisable during any calendar year shall not exceed $100,000.

(b)

The Committee shall establish upon grant of an Incentive Stock Option the period
of time during which such Option may be exercisable by the Participant, provided
that no Incentive Stock Option will continue to be exercisable, in whole or in
part, more than ten years after the Date of Grant.  Subject to this limitation,
the Committee may provide that full exercisability of such Option will be phased
in and/or phased out over some designated period of time.  The Committee also
may provide at any time that exercisability of an Incentive Stock Option is or
will be accelerated, to the extent such Option is not already then exercisable,
for such reasons and as of such times, including, if appropriate, upon the
occurrence of such event or events (e.g., the Retirement of the Participant or a
“change in control” of the Company), as the Committee may specify.
 Notwithstanding the foregoing, exercisability of an Incentive Stock Option
granted under the Plan is conditioned upon continued service of the Participant
with the Company or its Subsidiaries at the time of exercise, consistent with
Section 422 of the Code, provided that the Committee may specify, upon its grant
of an Incentive Stock Option or subsequently, that exercisability of such Option
will continue for some designated period of time after a Termination Event for
the Participant, which may vary depending upon the particular type of
Termination Event.  The maximum period of time for exercisability of an
Incentive Stock Option after a Termination Event (which shall be the applicable
period of time of exercisability after a Termination Event for each Incentive
Stock Option granted under the Plan if the Committee does not specify otherwise)
is as follows:  (i) if the Termination Event is not the death or Disability of
the Participant, exercisability may be extended for a maximum of 3 months after
the date of termination; (ii) if the Termination Event is the Disability of the
Participant, exercisability may be extended for a maximum of 12 months after the
date of termination (unless the Participant dies within such 12-month period, in
which event exercisability may be extended until the later of the date 3 months
after the date of death or the last day of such 12-month period); and (iii) if
the Termination Event is the death of the Participant, exercisability may be
extended until the date ten years after the original Date of Grant, provided
that during any such period of exercisability following a Termination Event, the
Incentive Stock Option may be exercised only to the extent such Option was
exercisable at the time of such Termination Event.  Notwithstanding the
preceding sentence, in no event may any Incentive Stock Option granted under the
Plan be exercised after the date ten years after the Date of Grant.    

(c)

Upon exercise of an Incentive Stock Option, in whole or in part, the Exercise
Price with respect to the number of shares as to which the Option is then being
exercised may be paid by check or, if the Committee has so authorized (and
subject to any conditions imposed by the Committee) and if the holder of the
Option so elects, in whole or in part by delivery to the Company of shares of
Stock then owned by the holder.  Any holder-owned Stock to be used in full or
partial payment of the Exercise Price shall be valued at the Fair Market Value
of the Stock on the date of exercise.  Upon such exercise, the Company shall
issue the shares as to which an Incentive Stock Option has been exercised to the
holder of the Option or the designee of such holder, evidenced by book entry or
electronic delivery or by delivery of a duly executed stock certificate.  If so
provided by the Committee upon the grant of such an Option, the shares of Stock
issuable upon exercise thereof may be subject to certain restrictions upon their
subsequent transfer or sale.  In the event the Exercise Price is to be paid in
full or in part by surrender of Stock, in lieu of actual surrender of shares of
Stock by the holder, the Company may waive such surrender (under circumstances
in which such waiver is consistent with the purposes and functioning of the
Plan) and deem such shares to have been surrendered, and thereafter issue to or
on behalf of the holder a number of shares equal to the total number of shares
as to which the Option is then being exercised less the number of shares which
absent such waiver would have been surrendered by the holder to the Company upon
such exercise.

(d)

The Committee may require reasonable advance notice of exercise of an Incentive
Stock Option, normally not to exceed three calendar days, and may condition
exercise of such Option upon the availability of an effective registration
statement or exemption from registration under applicable federal and state
securities laws relating to the Stock being issued upon exercise.

(e)

Under no circumstances may the Committee make or approve “reload” grants of
Incentive Stock Options under the Plan; that is, the Committee may not grant or
provide for the grant of one or more Incentive Stock Options to any person under
the Plan if the timing of such grant or the number of shares of Stock subject
thereto is contingent upon or related to the coincident exercise by such person
in a stock-for-stock exercise of one or more outstanding stock options
previously granted to such person under this Plan or any other stock plans of
the Company or any predecessor or successor of the Company.  In addition, the
Committee shall not “reprice” any outstanding Incentive Stock Options previously
granted under the Plan to a lower Exercise Price, or cancel any such outstanding
Incentive Stock Options and, incident to such cancellation, regrant to the
former holders thereof new Options relating to the same or a similar number of
shares at a lower Exercise Price, regardless of any negative developments in the
market price of the Stock since the Date of Grant of the outstanding Options.

Section 9.  Nonqualified Stock Options

(a)

Awards authorized for grant under the Plan include Nonqualified Stock Options,
that is, Options that are not intended to qualify as “incentive stock options”
under Section 422 of the Code.  Such Nonqualified Stock Options shall consist of
Options to purchase shares of Stock at an Exercise Price established by the
Committee or the Board upon grant, which Exercise Price shall not be less than,
but may be more than, one hundred percent (100%) of the Fair Market Value of the
Stock as of the Date of Grant.  Under no circumstances may the Exercise Price of
any Nonqualified Stock Option granted under the Plan be less than the Fair
Market Value of the Stock on the Date of Grant.   

(b)

The Committee or the Board, as appropriate, shall establish upon grant of a
Nonqualified Stock Option the period of time during which such Option may be
exercisable by the Participant, provided that no Nonqualified Stock Option will
continue to be exercisable, in whole or in part, later than ten years after the
Date of Grant.  Subject to this limitation, the Committee or the Board, as
appropriate, may provide that full exercisability of the Option will be phased
in and/or phased out over some designated period of time.  The Committee or the
Board also may provide at any time that exercisability of a Nonqualified Stock
Option is or will be accelerated, to the extent such Option is not already then
exercisable, for such reasons and as of such times, including, if appropriate,
upon the occurrence of such event or events (e.g., the Retirement of the
Participant or a “change in control” of the Company), as the Committee or the
Board may specify.  Notwithstanding to foregoing, exercisability of a
Nonqualified Stock Option granted under the Plan is conditioned upon continued
service of the Participant with the Company or its Subsidiaries at the time of
exercise, provided that the Committee or the Board may specify, upon grant of a
Nonqualified Stock Option or subsequently, that exercisability of such Option
will continue for some designated period of time after a Termination Event for
the Participant, which may vary depending upon the particular type of
Termination Event.  The maximum period of time for exercise of a Nonqualified
Stock Option after a Termination Event (which shall be the applicable period of
time of exercisability after a Termination Event for each Nonqualified Stock
Option granted under the Plan if the Committee or Board does not specify
otherwise) is as follows:  (i) if the Termination Event is not the death,
Disability or Retirement of the Participant, exercisability will continue for 3
months after the date of termination; (ii) if the Termination Event is the
Disability or Retirement of the Participant, exercisability will continue for 12
months after the date of termination (unless the Participant dies within such
12-month period, in which event exercisability will continue until the later of
the date 3 months after the date of death or the last day of such 12-month
period); and (iii) if the Termination Event is the death of the Participant,
exercisability will extend until the date ten years after the original Date of
Grant, provided that during any such period of exercisability following a
Termination Event, the Nonqualified Stock Option may be exercised only to the
extent such Option was exercisable at the time of such Termination Event.
 Notwithstanding the preceding sentence, in no event may any Nonqualified Stock
Option granted under the Plan be exercised after the tenth anniversary of the
Date of Grant.  

(c)

Upon exercise of a Nonqualified Stock Option, in whole or in part, the Exercise
Price with respect to the number of shares as to which the Option is then being
exercised may be paid by check or, if the Committee or the Board, as
appropriate, has so authorized (and subject to any conditions imposed by the
Committee or the Board) and if the holder of the Option so elects, in whole or
in part by delivery to the Company of shares of Stock then owned by the holder.
 Any holder-owned Stock to be used in full or partial payment of the Exercise
Price shall be valued at the Fair Market Value of the Stock on the date of
exercise.  Upon such exercise, the Company shall issue the shares as to which a
Nonqualified Stock Option has been exercised to the holder of the Option or the
designee of such holder, evidenced by book entry or electronic delivery or
delivery of a duly executed stock certificate, and subject to withholding of a
portion of such shares in payment of withholding and other taxes as may be
provided under Section 14.  If so provided by the Committee or the Board upon
the grant of such Option, the shares of Stock issuable upon exercise thereof may
be subject to certain restrictions upon their subsequent transfer or sale.  In
the event the Exercise Price is to be paid in full or in part by surrender of
Stock, in lieu of actual surrender of shares of Stock by the holder, the Company
may waive such surrender (under circumstances in which such waiver is consistent
with the purposes and functioning of the Plan) and deem such shares to have been
surrendered, and thereafter issue to the holder or the designee of such holder a
number of shares equal to the total number of shares as to which the Option is
then being exercised less the number of shares which absent such waiver would
have been surrendered by the holder to the Company upon such exercise, subject
to withholding of a portion of such shares in payment of withholding and other
taxes as may be provided under Section 14.

(d)

The Committee or the Board, as appropriate, may require reasonable advance
notice of exercise of a Nonqualified Stock Option, normally not to exceed three
calendar days, and may condition exercise of such Option upon the availability
of an effective registration statement or exemption from registration under
applicable federal and state securities laws relating to the Stock being issued
upon exercise.  

(e)

Under no circumstances may the Committee or the Board make or approve “reload”
grants of Nonqualified Stock Options under the Plan; that is, neither the
Committee nor the Board may grant one or more Nonqualified Stock Options to any
person under the Plan if the timing of such grant or the number of shares of
Stock subject thereto is contingent upon or related to the coincident exercise
by such person in a stock-for-stock exercise of one or more outstanding stock
options previously granted to such person under this Plan or any other stock
plans of the Company or any predecessor or successor of the Company.  In
addition, neither the Committee nor the Board may “reprice” any Nonqualified
Stock Options previously granted under the Plan to a lower exercise price, or
cancel any such outstanding Nonqualified Stock Options and, incident to such
cancellation, regrant to the former holders thereof new Options relating to the
same or a similar number of shares at a lower Exercise Price, regardless of any
negative developments in the market price of the Stock since the Date of Grant
of the outstanding Options.

Section 10.  Restricted Stock and Restricted Stock Units

(a)

Awards authorized under the Plan include Restricted Stock.  Restricted Stock
consists of shares of Stock which, during a Period of Restriction specified by
the Committee or the Board upon grant, shall be subject to (i) restriction on
sale or other transfer by the Participant and (ii) forfeiture by the Participant
to the Company upon a Termination Event relating to the Participant occurring
prior to the end of such Period of Restriction (i.e., prior to vesting), in each
case as further defined and described in this Plan and by the Committee or the
Board upon grant.  Restricted Stock may be granted at no purchase price to
Participants or, if subject to a purchase price, such price shall not exceed the
par value of the Stock and shall be payable by the Participant to the Company in
cash or by any other means that the Committee or the Board deems appropriate,
including recognition of past service.  Pending expiration of the Period of
Restriction for an Award of Restricted Stock, all shares subject to such Award
shall be held in certificated or book entry form by the Company or its stock
transfer agent, in such name and subject to such procedures as the Company deems
reasonable.  Upon expiration of the Period of Restriction for any such Award,
the shares subject thereto shall be delivered to the Participant or to the
beneficiaries of the Participant, evidenced by book entry or electronic delivery
or delivery of a duly executed stock certificate.

(b)

Awards authorized under the Plan include Restricted Stock Units, consisting of
rights to receive shares of Stock at some future date or dates following the
completion of a Period of Restriction for such units (i.e., the vesting of such
units).  Upon grant of Restricted Stock Units, the Committee or the Board, as
appropriate, will specify both the vesting date(s) and the ultimate delivery
date(s) for the units and shares subject thereto.  Normally there will be a
significant lapse of time between the vesting dates and the delivery dates for
Restricted Stock Units.  During the Period of Restriction between the Date of
Grant of Restricted Stock Units and the vesting of the units, the units shall be
subject to (i) restriction upon sale or other transfer by the Participant, and
(ii) forfeiture by the Participant to the Company upon a Termination Event
relating to the Participant occurring prior to the end of such Period of
Restriction (i.e., prior to vesting), in each case as further defined and
described in the Plan and by the Committee or the Board upon grant.  Restricted
Stock Units shall be granted at no purchase price to Participants.  Following
expiration of the Period of Restriction for Restricted Stock Units, the units
shall no longer be forfeitable by the holder thereof but may be subject to
restrictions on transfer prior to the delivery of the shares subject thereto, if
and to the extent specified by the Committee or the Board upon grant.  The
shares subject to vested Restricted Stock Units shall be issued by the Company
to and in the name of the Participant or the beneficiaries of the Participant on
the delivery date or dates specified in the Award Agreement for such units, and
on such date or dates stock certificates representing such shares shall be
delivered to such Participant or beneficiaries, unless the shares are issued in
electronic form or book-entry credit.  The shares, when issued, may be subject
to withholding of a portion of such shares as payment of withholding and other
taxes in accordance with Section 14.  

(c)

Except as otherwise provided below, the minimum Period of Restriction for
Restricted Stock or Restricted Stock Units shall be three (3) years from the
Date of Grant of the Award, provided that the Committee or the Board may grant
Awards of Restricted Stock or Restricted Stock Units having Periods of
Restriction of less than three (3) years for an aggregate number of shares not
exceeding five percent (5%) of the maximum number of shares authorized for
issuance under Section 5 of the Plan, as adjusted from time to time under
Section 12.  The Committee or the Board, as appropriate, may provide upon grant
of an Award of Restricted Stock or Restricted Stock Units that different numbers
or portions of the shares subject to the Award shall have different Periods of
Restriction.  The Committee or the Board also may provide at any time that the
Period of Restriction for an Award of Restricted Stock or Restricted Stock Units
is or will be foreshortened, and the removal of the restrictions on such Award
accordingly shall be accelerated, upon the occurrence of such extraordinary
event or events as the Committee or the Board may specify, including the death
or Retirement of the Participant or a “change in control” of the Company as
defined by the Committee or the Board, or any other nonrecurring significant
event affecting the Company, the Participant or the Plan as identified and
defined by the Committee or the Board.  In appropriate circumstances, the
Committee or the Board may determine after the death of a Participant holding
Restricted Stock or Restricted Stock Units at the date of death that the Period
of Restriction for such Awards will be deemed to have expired, and that such
Awards will be deemed to have vested, immediately prior to the Participant’s
death, even though no such determination of vesting on death was made prior to
the Participant’s death.  The Committee or the Board also may establish, upon
grant of an Award of Restricted Stock or Restricted Stock Units, that some or
all of the shares subject thereto shall be subject to additional restrictions
upon transfer or sale by the Participant (although not subject to forfeiture)
after completion of the Period of Restriction (i.e., after vesting of the
Award).

(d)

Unless the Committee or the Board shall provide otherwise upon grant, any
Participant receiving an Award of Restricted Stock or Restricted Stock Units
under the Plan shall be entitled to receive, with respect to the shares of Stock
subject to such Award, all cash dividends and distributions (or payments in cash
equivalent to such dividends or distributions) as may be declared and paid by
the Company on outstanding shares of Stock from and after the Date of Grant and
throughout the Period of Restriction (and in the case of Restricted Stock Units,
until the delivery of the shares subject thereto), and no Participant shall be
required to return or repay to the Company any such dividends or distributions
or equivalent cash payments in the event of subsequent forfeiture by the
Participant of such Award.

(e)

Unless the Committee or the Board shall provide otherwise upon grant, any
Participant receiving an Award of Restricted Stock under the Plan shall be
entitled to vote all shares subject to such Award from and after the Date of
Grant and throughout the Period of Restriction.  No voting rights will attach to
any Award of Restricted Stock Units or the shares subject thereto, unless and
until such shares are delivered to the Participant or the beneficiaries of the
Participant.  

Section 11.  Award Agreements

As soon as practicable after the grant of an Award, the Company shall notify the
Participant of the grant, and thereafter shall hand deliver or mail to the
Participant an agreement or document relating to such Award (“Award Agreement”),
duly executed by and on behalf of the Company, which Award Agreement must be
executed and returned by the Participant to the Company within a reasonable
period of time or the Award may be deemed forfeited.  

Section 12.  Adjustment Provisions

(a)

If the Company shall at any time change the number of issued shares of Stock
without new consideration to the Company, as, for example, in connection with
stock dividends, stock splits, some recapitalizations or mergers, or similar
transactions, the total number of shares reserved for issuance under the Plan
and reserved for issuance on the books of the Company relating to the Plan shall
be adjusted and the number of shares (and, in the case of Options, the Exercise
Price) covered by each outstanding Award shall be adjusted, so that the
aggregate consideration payable to the Company upon exercise of such Award, if
any, and the value of each such Award to the holder thereof shall remain the
same as prior to such change.  Awards may also contain provisions for their
continuation or for other equitable adjustments after changes in the Stock
resulting from any business combination transaction, such as a merger of the
Company into any other entity or the sale of all or substantially all of the
assets of the Company to any other entity, or any issuance of stock rights or
warrants by the Company, or any similar occurrence.

(b)

Notwithstanding any other provision of this Plan, and without affecting the
number of shares reserved for issuance hereunder, the Board may authorize the
issuance or assumption of benefits in connection with any merger, consolidation,
acquisition of property or stock, or reorganization, upon such terms and
conditions as it may deem appropriate.

Section 13.  Transfers of Awards

(a)

Except as otherwise provided in this Section 13, any Award granted under the
Plan to a Participant shall not be transferable by the Participant during the
life of the Participant, and upon the death of the Participant, the rights of
the Participant under the Award, if not then extinguished, shall pass as
provided under Section 13(c) below.

(b)

Notwithstanding the provisions of Section 13(a) of the Plan and subject to any
restrictions or prohibitions under applicable law, the Committee or the Board,
as appropriate, may determine that any Award or portion thereof granted under
the Plan to a Participant may be transferred by the Participant prior to the
vesting thereof or, if an Option, prior to the exercise thereof, or, if
Restricted Stock Units, prior to delivery of the shares subject thereto, under
such terms and conditions and to such person or persons ("Permitted
Transferees") as it deems appropriate and in the best interest of the Company.
 The Committee or Board may specify the procedures applicable to any such
permitted transfer, including placing restrictions and limitations on
transferred Awards that are not applicable to Awards not transferred, and
requiring Permitted Transferees to enter into Award Agreements reflecting such
restrictions and limitations.

(c)

In the event of the death of a Participant or a Permitted Transferee holding an
unexercised Option, exercise of the Option may be made only by the executor or
administrator of the estate of the holder or the person or persons to whom the
deceased holder's rights under the Option shall pass pursuant to an effective
beneficiary designation as provided in Section 17(a), by will or similar
instrument, or by the laws of descent and distribution, and such exercise may be
made only to the extent that the deceased holder was entitled to exercise such
Option at the date of death.  

Section 14.  Taxes

The Company shall be entitled to withhold, and shall withhold, the minimum
amount of any Federal, state or local tax attributable to any Award granted or
previously granted under the Plan, whether upon exercise of a Nonqualified Stock
Option, expiration or termination of a Period of Restriction for Restricted
Stock, delivery of shares subject to a Restrict Stock Unit or the occurrence of
any other Taxable Event, after giving notice to the Participant affected by such
tax withholding as far in advance of the Taxable Event as practicable.  In any
such case in which repayment or indemnification of such amount by or on behalf
of the Participant is required, the Company may defer making delivery as to any
Award until such repayment or indemnification is completed.  Such withholding
obligation of the Company may be satisfied by any reasonable method, including,
if the Committee so provides, by reducing the number of shares otherwise
deliverable to or on behalf of the Participant on such Taxable Event by a number
of shares having a Fair Market Value on the date of such Taxable Event equal to
the amount of such withholding obligation.

Section 15.  No Right to Continued Service

A Participant’s right, if any, to continue to serve the Company or any
Subsidiary in any capacity, including as a director, officer, employee, agent,
consultant or otherwise, shall not be enhanced or otherwise affected by the
designation of such person as a Participant under the Plan.

Section 16.  Amendment and Termination

The Board may amend the Plan at any time, provided that if any such amendment
must also be approved by the shareholders of the Company in order to become
effective under applicable laws and regulations (including the listing
requirements of any securities exchange on which the Stock is listed for trading
and applicable provisions of the Code relating to incentive stock options), such
amendment shall not be effective unless and until thus approved by the
shareholders.  The Board may terminate the Plan at any time, in its sole
discretion for any reason or no reason.  No amendment or termination of the Plan
shall reduce the value of any outstanding Award previously granted under the
Plan to a Participant, or change the terms and conditions thereof in any manner
adverse to the interests of the Participant, without the Participant’s consent.
 In the event that any Awards that may be granted under the Plan would qualify
under present or future laws for tax treatment that is beneficial to the
Participants receiving such Awards and not detrimental to the Company, such
beneficial treatment may be considered within the intent, purpose and
operational purview of the Plan and the discretion of the Committee or the
Board, as appropriate, and to the extent that any such Awards would so qualify
within the terms of the Plan, the Committee or the Board, as appropriate, shall
have full and complete authority to grant Awards that so qualify (including the
authority to grant, simultaneously or otherwise, Awards that do not so qualify)
and to prescribe the terms and conditions (which need not be identical as among
recipients) in respect to the grant or exercise of any such Awards under the
Plan.

Section 17.  Miscellaneous Provisions

(a)

Naming of Beneficiaries.  In connection with an Award, the Participant receiving
such Award may name one or more beneficiaries to receive the Award and benefits
thereunder, to the extent permissible pursuant to the various provisions of the
Plan, in the event of the death of the Participant.

(b)

Successors.  All obligations of the Company in connection with the Plan and
Awards issued hereunder shall be binding on any successor to the Company.

(c)

Governing Law.  The provisions of the Plan and all Award Agreements under the
Plan shall be construed in accordance with, and governed by, the laws of the
State of New York without reference to applicable conflict of laws provisions,
except insofar as such provisions may be expressly made subject to the laws of
any other state or federal law.  

(d)

Compliance with Section 409A of the Code.  If any Award under this Plan would be
considered “deferred compensation” as defined under Section 409A of the Code,
the Board reserves the absolute right (including the right to delegate such
right) to unilaterally amend the Plan or the Award Agreement, without the
consent of the Participant, to avoid the application of, or to maintain
compliance with, Section 409A.  Any amendment by the Board or its designee to
the Plan or an Award Agreement pursuant to this Section 17(d) shall maintain, to
the extent practicable, the original intent of the applicable provision without
violating Section 409A.  A Participant’s acceptance of any Award under the Plan
constitutes acknowledgment and consent to such rights of the Board or its
designee, without further consideration or action.  Any discretionary authority
retained by the Board or the Committee pursuant to the terms of this Plan or
pursuant to an Award Agreement shall not be applicable to an Award which is
determined to constitute such “deferred compensation,” if such discretionary
authority would contravene Section 409A.

Section 18.  Shareholder Approval

The Plan, in order to become and remain effective, must be approved by the
shareholders of the Company if and to the extent required under applicable law
and regulation.









